Exhibit 10.49


STATEMENT OF WORK
MFY-004


This Statement of Work ("SOW"), by and between Touchpoint Metrics, Inc. ("the
Company") and mfifty ("Client") effective as of the later date signed below
("Effective Date"), is entered under and pursuant to the Services Agreement
between the Company and Consultant ("Agreement") dated March 2, 2012, and is
subject to all the terms and conditions of that Agreement.


Project Name:  Petro Portfolio Subscriber List Lease


Project Description:  The Company's media property, Petro Portfolio, is
comprised in part of a database of opt-in email subscribers.  The Company will
lease the email subscriber data ("Data List") to Client for use in marketing
activities, or the marketing activities of Client's customers.


Billable Rates:  The Data List will be billed as follows:


Usage Fee
At cost + 20%, as incurred
Annual List Lease
$1,950



Bounce Back Rates:  The Company provides no guarantee with respect to bounce
back rates on any emails sent to subscribers contained in the Data List.


Data List Accuracy:  The Company provides no guarantee with respect to the
accuracy of any record in the Data List.


Payment Schedule:  All invoices are due net 30 days.


Out-of-Pocket Expenses:  Our fees do not include out-of-pocket expenses.
Out-of-pocket expenses include, but are not limited to color outputs, copies,
deliveries, phone, etc.  All out of pocket expenses are billed at cost.


Approvals:
The current authorized approval source for Client is Michael Hinshaw.




For the Company
 
 
LYNN DAVISON
 
Accepted for Client
 
 
MICHAEL HINSHAW
Signature
Lynn Davison, Chief Operating Officer
January 1, 2014
 
Signature
 
Michael Hinshaw
 
January 1, 2014
 
 
Date








